As Filed with the Securities and Exchange Commission on Oct. 22, 2013 Reg. No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C., 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SUNSHINE BIOPHARMA, INC. (Exact Name of Registrant as specified in its Charter) Colorado 20-5566275 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) Incorporation or Organization) Classification Code Number) 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 (514) 764-9698 (Address and telephone number of principal executive offices) Dr. Steve N. Slilaty, President 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 Tel: (514) 764-9698 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Andrew I. Telsey, Esq. Andrew I.,Telsey P.C. 12rapahoe Rd. Tower 1 Penthouse #803 Centennial, CO 80112 Tel: (303) 768-9221 Fax: 303-768-9224 Approximate date of commencement of proposed sale to the public: As soon as practicable after effectiveness of this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Aggregate Proposed Amount to be Registered(1) Proposed Maximum Offering Price per Share(2)(3) Proposed Maximum Aggregate Offering Price(2)(3) Amount of Registration Fee Common Stock 56,839,061 shares $0.21 per share Based upon the number of common shares of Sunshine Biopharma Inc., a Canadian corporation, expected to be issued to the existing shareholders of Sunshine Biopharma, Inc., a Colorado corporation, on a one-for-one basis upon completion of the Continuation described in this Registration Statement and based on 56,839,061 shares of Common Stock of Sunshine Biopharma, Inc., a Colorado corporation, issued and outstanding as of October 18, 2013. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(f)(1) under the Securities Act of 1933, as amended (the “Securities Act”). The Proposed Maximum Offering Price Per Share is calculated in accordance with Rule 457(h) of the Securities Act based upon the estimated sales price of the shares based on the closing price of shares of the Registrant’s Common Stock on October 18, 2013.The Proposed Maximum Aggregate Offering Price is based on the Proposed Maximum Offering Price Per Share times the total number of shares of Common Stock to be registered.These amounts are calculated solely for the purpose of calculating the registration fee pursuant to Rule 457(h)(1) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT, OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT OFFER OR SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. SUBJECT TO COMPLETION, DATED OCTOBER 23, 2013 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER 23, 2013 PROSPECTUS Sunshine Biopharma, Inc. Offer to exchange 56,839,061 Common Shares for 56,839,061 Common Shares of Sunshine Biopharma Inc., a Canadian corporation, that have been registered under the Securities Act of 1933 You should carefully consider the contents of this prospectus, including the section “Risk Factors” beginning on page 7 of this Prospectus. We Are Not Asking You for a Proxy and You are Requested Not To Send Us a Proxy. We have filed a registration statement on Form S-4, of which this Prospectus is a part, to register the issuance of Common Stock that is to be delivered to our shareholders by a to-be-formed Canadian corporation upon the completion of a redomestication of our Company, Sunshine Biopharma, Inc., a Colorado corporation.We are proposing to change our jurisdiction of incorporation from Colorado to Delaware, then to the Canadian federal jurisdiction under the Canada Business Corporations Act (the “CBCA”) through a process known as a continuation under Delaware and Canada corporate law (the “Continuation” or the “Continuance”).In order to give effect to the Continuation, our Board of Directors has adopted a plan of merger under the Colorado Revised Statutes (the “Plan of Merger”) to reincorporate our Company into a Delaware corporation in order to take advantage of the laws of the State of Delaware authorizing a continuation, and simultaneous therewith, to file a Certificate of Transfer with the Delaware Secretary of State to continue our existence as a Canadian corporation. To issue the securities to which this Prospectus relates, (1) we will merge with a to-be-formed Delaware corporation in order to take advantage of the laws of the State of Delaware authorizing a continuation; (2) simultaneous therewith, we will file a Certificate of Transfer with the Delaware Secretary of State to continue our existence as a Canadian corporation; and (3) the registration statement of which this Prospectus is a part shall have been declared effective. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in connection with the share exchange or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. 3 TABLE OF CONTENTS Item Page PART I 5 SUMMARY 5 SUMMARY FINANCIAL INFORMATION 6 RISK FACTORS 7 THE CONTINUATION 20 MATERIAL UNITED STATES FEDERAL TAX CONSEQUENCES 21 MATERIAL CANADIAN INCOME TAX CONSEQUENCES 24 COMPARATIVE RIGHTS OF STOCKHOLDERS 26 ACCOUNTING TREATMENT 32 APPLICATION OF SECURITIES LAWS 32 DESCRIPTION OF BUSINESS 32 DESCRIPTION OF PROPERTY 37 LEGAL PROCEEDINGS 37 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 40 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 42 EXECUTIVE COMPENSATION 43 RELATED PARTY TRANSACTIONS 44 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 45 DESCRIPTION OF CAPITAL STOCK 46 EXPERTS 47 LEGAL MATTERS 47 AVAILABLE INFORMATION 47 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS 47 FINANCIAL STATEMENTS 48 PART II INFORMATION NOT REQUIRED IN THE PROSPECTUS SIGNATURES POWER OF ATTORNEY APPENDIX A – Plan of Merger APPENDIX B – Certificate of Transfer APPENDIX C – Articles of Continuance APPENDIX D – By-Laws of Sunshine Biopharma Inc., a Canadian corporation 4 SUMMARY THIS SUMMARY PROVIDES AN OVERVIEW OF THE INFORMATION CONTAINED IN THIS PROSPECTUS AND DOES NOT CONTAIN ALL OF THE INFORMATION YOU SHOULD CONSIDER.YOU SHOULD READ THE MORE DETAILED INFORMATION SET FORTH IN THIS DOCUMENT AND THE DOCUMENTS TO WHICH WE REFER YOU.WE HAVE INCLUDED PAGE REFERENCES TO DIRECT YOU TO MORE COMPLETE DESCRIPTIONS OF THE TOPICS PRESENTED IN THIS SUMMARY.IN THIS DOCUMENT THE SYMBOL “CDN$” REFERS TO CANADIAN DOLLARS AND THE SYMBOL “$” REFERS TO UNITED STATES DOLLARS.IN THIS DOCUMENT REFERENCES TO “THE COMPANY,” “SUNSHINE,” “WE” AND “OUR” REFER TO SUNSHINE BIOPHARMA, INC.,A COLORADO CORPORATION. We are currently incorporated under the corporate laws of Colorado.Our principal place of business is located at 469 Jean-Talon West, 3rd Floor, Montreal, Quebec, Canada H3N 1R4 and all of our directors and officers reside in Quebec, Canada.We are proposing to change our jurisdiction of incorporation from Colorado to Delaware, then to the Canadian federal jurisdiction under the Canada Business Corporations Act (the “CBCA”) through a process known as a continuation under Delaware and Canada corporate law (the “Continuation” or the “Continuance”).A continuance or continuation is a process by which a corporation which is not incorporated under the laws of Canada may change its jurisdiction of incorporation to Canada.Under the CBCA, if the laws of its home jurisdiction allow for it, a company may be “continued” as a Canadian corporation by filing Articles of Continuance with the Director under the CBCA.In order to give effect to the Continuation, our Board of Directors has adopted a plan of merger under the Colorado Revised Statutes (the “Plan of Merger”) to reincorporate our Company into a Delaware corporation in order to take advantage of the laws of the State of Delaware authorizing a continuation, and simultaneous therewith, to file a Certificate of Transfer with the Delaware Secretary of State to continue our existence as a Canadian corporation.The Plan of Merger is annexed hereto as Appendix A. Our Board of Directors and the holders of a majority of our issued and outstanding voting securities have already approved and adopt this reincorporation into Delaware and the Plan of Merger, as well as the Certificate of Transfer to be filed in Delaware and the Articles of Continuance to be filed in Canada.After the completion of the Continuation, we will be a Canadian corporation governed by the CBCA.We will continue to conduct the business in which we are currently engaged.The Continuation will not result in any material effect on our operations.Our business and operations following the Continuation will be identical in most respects to our current business, except that we will no longer be subject to the corporate laws of the State of Colorado or Delaware but will be subject to the CBCA.The Canadian company will be liable for all the debts and obligations of the Colorado company, and our officers and directors will become the officers and directors of Sunshine Biopharma Inc., the Canadian corporation. The differences between the laws will not materially affect our business but will affect your rights as a stockholder. The differences between the applicable laws of Colorado and Canada are discussed in greater detail under “Comparative Rights of Stockholders” on page 25 of this Prospectus. Reference in this Prospectus to “Sunshine-Colorado” are to Sunshine Biopharma, Inc., a Colorado corporation, where we are currently incorporated.References to “Sunshine-Canada” are to Sunshine Biopharma Inc., a Canadian corporation, as we would be continued/converted under the CBCA following effectiveness of a registration statement which we have filed with the US Securities and Exchange Commission (“SEC”), of which this Prospectus is a part. The Continuation will have the effect of changing our domicile from Colorado to Canada.The Certificate of Transfer is attached hereto as Appendix B.The forms of the Articles of Continuance and Bylaws to be adopted by Sunshine-Canada are attached hereto respectively as Appendix C and Appendix D. Authorization to approve the Continuation Approval of the Continuation requires the affirmative vote of our stockholders holding at least a majority of the outstanding shares of Sunshine Common Stock.On September 11, 2013, our Board of Directors and the holders of a majority of our issued and outstanding voting securities approved the transactions allowing us to move forward with the Continuation. 5 SUMMARY FINANCIAL INFORMATION THE FOLLOWING SUMMARY CONTAINS: ● AUDITED FINANCIAL INFORMATION FOR THE YEARS ENDED DECEMBER 31, 2–COLORADO; AND ● UNAUDITED FINANCIAL INFORMATION FOR THE SIX MONTHS ENDED JUNE 30 2–COLORADO. THE INFORMATION CONTAINED IN THESE TABLES SHOULD BE READ IN CONJUNCTION WITH “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” HEREIN BELOW AND THE FINANCIAL STATEMENTS AND ACCOMPANYING NOTES INCLUDED HEREIN. Our financial statements have been prepared in accordance with US GAAP.The accompanying unaudited financial information includes all adjustments considered necessary (consisting only of normal recurring adjustments) for a fair presentation.Results for the years ended December 31, 2012 and 2011 and the six months ended June 30, 2013 are not necessarily indicative of the results that may be expected for any future period. Statement of Operations: Year Ended December 31, Six Months Ended June 30, Revenues $
